X

      4V?.               fteconj   en   pa^es


                                                         kt



                  ft r             ; X.
     -\ti \
                                          TT
                                            ?4
    cvUaer- oev




                                                             m
                                                    it



                                                .   ■.   -   ro

                                                             CJ
                If'       C"




                9         9




        .- TH




n
in

I B   (?•




§:




I
       f    -                      -
                                       ■_



                 ^";                   a    ic
            >                      5    i         1


                 $£
                 ■ m
                                   5
                                   u


            t
                               + - Ik




                               O
                                            -1




                 ■
                     _j
                      □
                               O
                      i        O
                               ■
                                            r

                                            10
                      ■
                                            in

                               03           :-:

                Ml